DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment filed on 6-29-2021 is ENTERED.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,892,870 in view of Beale et al. US 2014/0341175 (from parent application).
The majority of the claim is found in the ‘870 reference but is silent on “..wherein a kth common control block of the common control blocks corresponds to a kth synchronization signal block of the transmitted synchronization signal blocks, k being a non- negative integer..”.
At least Beale (Figure 2) teaches that the Primary and Secondary Synchronization signals (ie. interpreted as a synchronization signal block of bits) is/are contained in at least the first subframe (figure 2 shows 10 subframes) and said first subframe also contains the PBCH (Primary Broadcast Channel) which is a “common control channel” that contains a block of bits (ie. interpreted as a common control block).  Thusly, one skilled can interpret the limitation above as putting forth a 1-to-1 correlation between the PCB/CCB and the Synchronization Block, meaning there is a block that contains both the CCB and Synchronization in each of the FIRST Kth subframes.   Put another way, taking Beale’s figure 2 as a singular block (broken into 10 subframes), st subframe where the PBCH corresponds to a PSS/SSS for each/every Kth non-negative integer value.
Beale’s Figure 2 can be used to create the figure below having 4 “blocks” and each has a 1st subframe that correlates the CCB with the PSS/SSS, hence the Kth interger values correspond/correlate.


    PNG
    media_image1.png
    228
    665
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    228
    665
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    228
    665
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    228
    665
    media_image1.png
    Greyscale

K = 1			   K = 2		       K = 3			K = “N”
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the ‘870 patent, such that wherein a kth common control block of the common control blocks corresponds to a kth synchronization signal block of the transmitted synchronization signal blocks, k being a non- negative integer..”, to provide the ability to have each CCB and PSS/SSS correspond to each other (based on Kth values) so that they are each found in the same subframe.

NOTE that amending the claims with any of the dependent claims will overcome this double patenting rejection.


Allowable Subject Matter
Claims 1-3, 6-7, 11-13, 16-18 and 21-24 are allowable over the prior art of record discussed in the Double Patenting rejection (and also refer to the rejection of parent application 16/751181 using Beale and Ge) BUT the examiner requires a signed Terminal Disclaimer in order for an allowance to be issued.
The applicant also has the option of amending the claims with any of the dependent claims which would overcome the double patenting rejection, hence a TD would not be required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414